5:57 PM                                                                                                      INSPIRON INC
09/03/19                                         19-23534-rdd                 Doc 10            Filed 09/04/19        Entered 09/04/19 15:48:43
                                                                                                           Payroll Summary
                                                                                                                                                                              Main Document
                                                                                                               Pg 1
                                                                                                            September      of 1
                                                                                                                      6, 2019




                                                 GERSHKOVICH      PECCHIA       PEREZ REYES          SELLITTO        JASA     CIARICO      MEGO      DI DONNA     SMITH      FUMEI      GADDIS      Vaisman       Escobar       TOTAL

    Employee Wages, Taxes and Adjustments
               Gross Pay
                    Officer Salary                   11,538.46         0.00             0.00              0.00        0.00        0.00       0.00         0.00       0.00       0.00        0.00                                11,538.46
                    SALARY                                0.00     3,269.23          2,115.38          4,615.38   4,038.46     3,461.54   2,500.00     2,307.69   2,307.69   2,884.62   4,807.69       4,653.42      5,038.04   41,999.14
               Total Gross Pay                       11,538.46     3,269.23          2,115.38          4,615.38   4,038.46     3,461.54   2,500.00     2,307.69   2,307.69   2,884.62   4,807.69                                43,846.14
               Deductions from Gross Pay
                    Health Insurance                      0.00       -32.86           -154.27             0.00     -203.65      -154.27    -154.27      -154.27     -14.42    -154.27       0.00                                 -1,022.28
               Total Deductions from Gross Pay            0.00       -32.86           -154.27             0.00     -203.65      -154.27    -154.27      -154.27     -14.42    -154.27       0.00                                 -1,022.28
           Adjusted Gross Pay                        11,538.46     3,236.37          1,961.11          4,615.38   3,834.81     3,307.27   2,345.73     2,153.42   2,293.27   2,730.35   4,807.69                                42,823.86
           Taxes Withheld
               Federal Withholding                    -3,033.00     -521.00           -240.00           -849.00    -622.00      -465.00    -289.00      -247.00    -313.00    -338.00    -568.00                                 -7,485.00
               Medicare Employee                       -167.31       -46.93            -28.44            -66.92     -55.60       -47.95     -34.01       -31.22     -33.25     -39.59     -69.71                                  -620.93
               Social Security Employee                   0.00      -200.66           -121.59           -286.15    -237.75      -205.05    -145.44      -133.51    -142.18    -169.28    -298.07                                 -1,939.68
               NY - Withholding                        -810.82      -172.27            -93.07           -268.56    -208.19      -171.89    -114.57      -102.63    -113.70    -136.07    -276.96                                 -2,468.73
               NY - Disability Employee                   -1.20       -1.20             -1.20             -1.20       -1.20       -1.20      -1.20        -1.20      -1.20      -1.20       -1.20                                   -13.20
               Medicare Employee Addl Tax               -69.23         0.00             0.00              0.00        0.00        0.00       0.00         0.00       0.00       0.00        0.00                                    -69.23
               NY - City Resident                         0.00         0.00            -67.15           -184.75       0.00      -123.12     -82.21       -73.85     -81.60     -97.44    -189.03                                  -899.15
               NY - Paid Family Leave                     0.00        -5.00             -3.24             0.00        -6.18       -5.30      -3.83        -3.53      -3.53      -4.41       0.00                                    -35.02
           Total Taxes Withheld                       -4,081.56     -947.06           -554.69         -1,656.58   -1,130.92   -1,019.51    -670.26      -592.94    -688.46    -785.99   -1,402.97                               -13,530.94
           Additions to Net Pay
               Reimbursement                              0.00         0.00             0.00              0.00        0.00        0.00       0.00         0.00       0.00       0.00        0.00                                     0.00
           Total Additions to Net Pay                     0.00         0.00             0.00              0.00        0.00        0.00       0.00         0.00       0.00       0.00        0.00                                     0.00
    Net Pay                                           7,456.90     2,289.31          1,406.42          2,958.80   2,703.89     2,287.76   1,675.47     1,560.48   1,604.81   1,944.36   3,404.72                                29,292.92
    Employer Taxes and Contributions
           Federal Unemployment                           0.00         0.00             0.00              0.00        0.00        0.00       0.00         0.00       0.00       0.00        0.00                                     0.00
           Medicare Company                             167.31        46.93            28.44             66.92       55.60       47.95      34.01        31.22      33.25      39.59       69.71                                   620.93
           Social Security Company                        0.00       200.66           121.59            286.15      237.75      205.05     145.44       133.51     142.18     169.28      298.07                                 1,939.68
           NY - Disability Company                        0.00         0.00             0.00              0.00        0.00        0.00       0.00         0.00       0.00       0.00        0.00                                     0.00
           NY - Unemployment Company                      0.00         0.00             0.00              0.00        0.00        0.00       0.00         0.00       0.00       0.00        0.00                                     0.00
           NY - MCTMT (Transit Tax)                      39.23        11.00             6.67             15.69       13.03       11.25       7.97         7.32       7.79       9.28       16.35                                   145.58
           NY - Re-employment Service Fund                0.00         0.00             0.00              0.00        0.00        0.00       0.00         0.00       0.00       0.00        0.00                                     0.00
    Total Employer Taxes and Contributions              206.54       258.59           156.70            368.76      306.38      264.25     187.42       172.05     183.22     218.15      384.13                                 2,706.19




                                                                                                                                                                                                                                    Page 1 of 1
